Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022, has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicole on Clarke.

The application has been amended as follows: 

	The Claims:
	In claim 1, line 1, delete “containing” and insert – comprising --.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Note that, Applicant’s amendment, Applicant’s argument, the Examiner’s Amendment, the Declaration filed under 37 CFR 1.132 submitted 7/29/22, and the comparative data provided in the instant specification are sufficient to place the instant claims in condition for allowance.  Of the references of record, the most pertinent is EP 2,399,981.  ‘981 teaches particles of salts of glutamic acid N,N-diacetic acid (GLDA), which are coated, to process to produce said particles, and to the use of such particles.  See para. 1.  It should be understood that in one embodiment, the particles in addition to the GLDA salt contain another chelating agent such as methylglycine N,N-diacetic acid (MGDA) or salts thereof. The further chelating agent may be present in the core.  See paras. 27-30.  However, Applicant has provided comparative data in a 132 Declaration and has submitted comparative data in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, the 132 Declaration and pages 20-23 of the instant specification provided comparative data showing the unexpected and superior anti-yellowing properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Accordingly, since the 132 Declaration and instant specification provide data showing the unexpected and properties of the claimed invention, the instant claims are deemed allowable.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/July 30, 2022